Citation Nr: 1210452	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-23 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating beyond 20 percent for a lumbar spine disorder. 

2.  Entitlement to an initial rating beyond 20 percent for a cervical spine disorder. 

3.  Entitlement to an initial rating beyond 10 percent for a right knee disorder.  

4.  Entitlement to an initial rating beyond 10 percent for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The veteran (appellant) served on active duty from February 1981 to June 1981 and from March 1989 to August 2008.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  

A review of the file shows that the most recent supplemental statement of the case was issued in March 2010.  Subsequent to that issuance, additional evidence has been added to the file to include an August 2010 lay statement from the veteran's spouse, a July 2008 VA examination report, two August 2010 private medical reports, VA medical reports and Social Security Administration medical records.  However the record does not reflect that a supplemental statement of the case (SSOC) was issued.  A SSOC must contain a discussion of the evidence and the laws and regulations affecting the determination received since the issuance of the last SOC or SSOC.  38 C.F.R. §§ 19.29(b), 19.31 (2011).  

Accordingly, the case is REMANDED for the following action:

Issue the veteran a SSOC that discusses all of the evidence received in this claim since the issuance of the last SSOC in March 2010.  Allow the veteran the appropriate amount of time to respond.  The claim should then be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


